- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2011 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X 2010 Results Curitiba, Brazil, March 28, 2011  Companhia Paranaense de Energia - COPEL (BM&FBOVESPA: CPLE3, CPLE5, CPLE6 / NYSE: ELP / LATIBEX: XCOP), a company that generates, transmits, distributes and sells power to the State of Paraná, announces its results for 2010. For comparative purposes, the 2009 figures have been adjusted to the new accounting practices. COPELs consolidated balance sheet presents, in addition to the figures of its wholly owned subsidiaries (COPEL Geração e Transmissão, COPEL Distribuição and COPEL Telecomunicações), those of Compagas, Elejor, UEG Araucária, Centrais Eólicas do Paraná and Dominó Holdings, the latter jointly controlled with other shareholders. The consolidated financial statements were prepared in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB), and with the accounting practices adopted in Brazil. Net Operating Revenue (NOR): R$ 6,901 million. Operating Income: R$ 1,381 million. Net Income of Controlling Company: R$ 988 million (R$3.61 per share). EBITDA (Earnings Before Interest, Taxes, Depreciation And Amortization): R$1,476 million. Return on Shareholders Equity: 9.8%. Growth in Power distribution: 5.9% (grid market). The Companys shares and main indexes presented the following variations in the period: Ticker Price Var. % Index Points Var. % 12/31/2010 year 12/31/2010 year CPLE3 (common/ BM&FBovespa) R$ 38.00 4.1 IBOVESPA 69,305 1.0 CPLE6 (preferred B/ BM&FBovespa) R$ 41.50 12.0 ELP (ADS/ Nyse) US$ 25,17 17.3 DOW JONES 11,578 11.0 XCOP (preferred B/ Latibex)  18.65 25.8 LATIBEX 3,788 9.0 2010 Earnings Results SUMMARY 1. General Information 2 1.1 Audit Committee 2 1.2 International Financial Reporting Standards - IFRS 2 1.3 Main changes in COPELs financial statements 2 1.4 Provision for Contribution to Social Security Financing (Cofins): 7 1.5 Dividends and Interest On Capital (IOC) 7 2. Income Statement 7 2.1 Net Operating Revenues 7 2.2 Operating Costs and Expenses 9 2.3 EBITDA 11 2.4 Interest Income (Expenses) 11 2.5 Equity in Results of Investees 11 2.6 Net Income 11 3. Balance Sheet and Investment Program 11 3.1 Assets 11 3.2 Liabilities and Shareholders Equity 12 3.3 Investment Program 15 4. Shareholding Structure 15 5. Consolidated Financial Statements 16 5.1 Assets 16 5.2 Liabilities 17 5.3 Income Statement 18 5.4 Cash Flow 19 6. Financial Statements  Wholly-Owned Subsidiaries 20 6.1 Assets 20 6.2 Liabilities 21 6.3 Income Statement 22 7. Power Market 23 23 7.1 Captive Market 23 7.2 COPEL Distribuiçãos Grid Market - TUSD 24 7.3 Energy Flow 24 8. Supplementary Information 26 8.1 Tariffs 26 8.2 Main Operational and Financial Indicators 27 27 8.3 Conference Call for the 2010 Results 28 www.copel.com/ri ri@copel.com 1 2010 Earnings Results 1. General Information 1.1 Audit Committee The contents of COPELs financial statements are monitored by the Companys Board of Directors through the Audit Committee. To ensure the accuracy of these statements, the Audit Committee directly receives any reports or concerns about them. 1.2 International Financial Reporting Standards - IFRS The consolidated financial statements for the fiscal year 2010 are the first ones being presented in accordance with the IFRS. The Company adopted the new accounting policies for all periods presented, including the balance sheet on the transition date, which was defined as January 1, 2009. 1.3 Main changes in COPELs financial statements 1.3.1 Conceptual framework for the preparation and presentation of the financial statements Companies should prepare their financial statements in accordance with this pronouncement, which establishes the guidelines for recognition of assets, liabilities, revenues and expenses. The differences between the estimates included in the calculation of the electricity tariff and those effectively incurred by the Company, which used to be booked under regulatory assets and liabilities before the adoption of the new CPCs, are no longer recognized in the balance sheet, pursuant to this pronouncement, since they do not fit with the definition of assets and/or liabilities. Consequently, the balances of regulatory assets and liabilities booked before the first-time adoption of the new CPCs were recognized under retained earnings and net income, depending on the accrual period. 1.3.2 Borrowing Costs The accounting practice adopted by the Company was altered to reflect the requirement to capitalize borrowing costs related to the acquisition, construction or production of qualifying asset as part of the cost of its assets. www.copel.com/ri ri@copel.com 2 2010 Earnings Results 1.3.3 Concession Contracts These rules set forth the guidelines for concessionaires about the method for booking concessions of public services to private entities and defines the general principles for the recognition and measurement of obligations and rights related to service concessions contracts. In view of the adoption of this interpretation and the electricity public service concessions, which grant the Company the right to charge for use of the concession's infrastructure, COPEL recognized for its energy distribution company: (i) financial assets - estimated portion of investments made and not amortized by the end of the concession, since it is an unconditional right of indemnification from the government; and (ii) intangible assets - remaining portion (residual value) due to its recovery being conditioned on the provision of public service, in this case, sale of energy to customers. Due to the transmission sectors characteristics, financial assets represent all assets and rights to which the Company will be entitled during the concession period through the remuneration to be received: (i) for the concessions infrastructure construction services, (ii) for the availability of the transmission system, and (iii) as indemnification to be received at the end of the concession period. 1.3.4 Deemed Cost COPEL chose to adopt the deemed cost for the assets related to the energy generation activity, adjusting the opening balances on the transition date according to their fair value estimated by the Companys specialists. The increase in the depreciation rate, which was re-calculated due to the adoption of the deemed cost, resulted in R$ 156.5 million in 2010, and R$ 155.1 million in 2009. For the assets related to the telecommunication activity, internal studies indicate that the balances recognized on the transition date were adherent to their fair values and supported by the impairment test. 1.3.5 Construction Contracts This pronouncement sets forth the accounting treatment of revenues and expenses related to construction contracts. COPEL recognized revenues and costs related to construction or improvement services of the distribution and transmission assets. Considering that the Company outsources infrastructure construction to non-related parties, the construction margin for the distribution activity is not significant and hence was considered zero. The construction margin adopted for the transmission activity, related to the 2010 fiscal year, is 1.65% and results from a calculation method that considers business risk. www.copel.com/ri ri@copel.com 3 2010 Earnings Results 1.3.6 Reversal of negative goodwill in the acquisition of interest in subsidiary According to the previous accounting standards, the Company used to recognize negative goodwill in the balance sheet and amortize it according to the estimated term, considering its basis. Since IFRS establish that negative goodwill must be recognized in the income statement, on the transition date, COPEL reversed negative goodwill of R$ 75.0 million (recorded under deferred revenues) to the income statement. Shareholders equity was increased by the same amount. 1.3.7 Employee Benefits The Company opted for the exemption of employee benefits, as established by the IFRS. Thus, the accrued net actuarial gains (R$ 868.1 million) were amortized and the liability (R$ 95.4 million) was written of against retained earnings in accordance with the previous accounting standards. Starting from this date, the Company recognizes the actuarial gains and losses according to the corridor approach, i.e., gains and losses are recognized only if they exceed 10% of the assets or 10% of the liabilities of the plans. 1.3.8 Income Tax and Social Contribution: deferred taxes The changes in accounting practices generated tributaries effects which were compensated with the application of the Tax Transition Regime  TTR. This compensation has generated deferred income tax and social contribution. 1.3.9 Reclassifications According to the new accounting pronouncements, the following reclassifications were made in the Companys financial statements: Judicial deposits related to probable contingencies and previously deducted from the respective provisions have been reclassified to non-current assets; Deferred taxes, previously recorded as current, have been reclassified to non-current; Exclusive funds, previously recorded under cash and cash equivalents, have been reclassified to financial investments; The declared dividends above minimum mandatory were recognized as a liability. In the IFRS, these dividends remain in the shareholders equity. www.copel.com/ri ri@copel.com 4 2010 Earnings Results Minority shareholders interests, earlier recognized under non-current assets, will be recognized under shareholders equity. They used to be presented under earnings before profit, while according to the new practices, they are included in the groups consolidated income; and Compensations between tax assets and liabilities. 1.3.10 Effects of the adoption of the IFRS: The tables below sum up the main effects of the adoption of the IFRS on the 2009 balance sheet: R$'000 Assets Item BRGAAP Reclassif. Adjustments IFRS 12/31/2009 12/31/2009 CURRENT Cash and cash equivalents 1.3.9 1,696,152 (177,629) - 1,518,523 Financial invetments 1.3.9 192,660 177,630 - 370,290 Recoverable assets - concession 1.3.3 - - 44,070 44,070 Income tax and social contribution paid in advance 1.3.9 41,238 (41,238) - - Account for CVA 1.3.1 218,500 - (218,500) - Other regulatory assets 1.3.1 17,526 - (17,526) - NONCURRENT Long-Term Assets Judicial Deposits 1.3.9 73,436 85,567 9 159,012 Recoverable assets - concession 1.3.3 - - 1,828,220 1,828,220 Income tax and social contribution paid in advance 1.3.8/9 355,021 41,238 1,623 397,882 Deferred regulatory assets - CVA 1.3.1 98,963 - (98,963) - Investments - Property, plant and equipment 1.3.3/4 - Intangible assets - TOTAL www.copel.com/ri ri@copel.com 5 2010 Earnings Results R$'000 Liabilities Item BR GAAP Reclassif. Adjustments IFRS 12/31/2009 12/31/2009 CURRENT - Deferred income tax and social contribution 1.3.9 80,443 - (80,443) - Aneel Concession - Use of public asset 1.3.3 36,576 - 1,453 38,029 Other regulatory liabilities 1.3.1 8,315 - (8,315) - Account for CVA 1.3.1 25,020 - (25,020) - NON CURRENT - Deferred income tax and social contribution 1.3.8 42,756 - 858,328 901,084 Aneel Concession - Use of public asset 1.3.3 - - 312,626 312,626 Deferred revenues 1.3.6 74,994 - (74,994) - Provision for disputes 1.3.9 474,544 85,567 - 560,111 Account for CVA 1.3.1 25,020 - (25,020) - Other regulatory liabilities 1.3.1 26 - (26) - NONCONTROLLING INTERESTS - - SHAREHOLDERS' EQUITY - Attributed to the Company's controlling shareholders - - Valuation adjustments 1.3.4 - - 1,660,634 1,660,634 Retained earnings reserves - 3,102,809 - (194,697) 2,908,112 Attributed to minority shareholders - TOTAL The table below sums up the main effects of the adoption of the IFRS on the 2009 results: R$'000 Income Statement Item BR GAAP Transition IFRS 12/31/2009 effect 12/31/2009 OPERATING REVENUES - Electricity availability 1,944,017 31,100 1,975,117 Construction revenue and margin - 601,880 601,880 Operating Costs - Electricity purchase for resale (1,681,876) (134,972) (1,816,848) Use of main transmission grid (609,649) 56,475 (553,174) Pension and healthcare plans (13,479) (71,764) (85,243) Natural gas and supplies for the gas business - (135,353) 6,437 (128,916) Depreciation and amortization 1.3.3/4 (363,597) (145,633) (509,230) Construction costs - (601,614) (601,614) GROSS OPERATING REVENUE - Other Operating Revenue (expenses) - Selling expenses 1.3.7/4 (45,566) (8,715) (54,281) General and Administrative expenses 1.3.7/4 (388,226) (46,467) (434,693) Other revenues (expenses), net 1.3.7/4 (70,132) (19,115) (89,247) Equity in results of investees - 14,327 - 14,327 EARNINGS BEFORE FINANCIAL RESULT AND TAXES - Interest Income (expenses) - Interest income 365,918 (28,522) 337,396 Interest expenses 1.3.3/4 (300,294) (30,367) (330,661) OPERATIONAL INCOME - INCOME TAX AND SOCIAL CONTRIBUTION - Income Tax and Social Contribution (287,602) (3,168) (290,770) Deferred Income Tax and Social Contribution (89,724) 128,575 38,851 NET INCOME FOR THE PERIOD - Attributed to the Company's controlling shareholders - 1,026,433 (234,657) 791,776 Attributed to minority shareholders 23,469 (2,967) 20,502 www.copel.com/ri ri@copel.com 6 2010 Earnings Results 1.4 Provision for Contribution to Social Security Financing (Cofins): COPEL provisioned the amount of R$ 234.6 million for administrative tax proceedings that seek to require the Company to pay Cofins for previous periods. Given the complexity and peculiarity of both the facts and the legal issues involved in said proceedings, this amount has been considered as a probable loss. 1.5 Dividends and Interest On Capital (IOC) COPEL will propose to the General Shareholders Meeting, which is scheduled for April 2011, the payment of R$ 200 million as IOC and of R$ 81.5 million as dividends, for a total of R$ 281.5 million in connection with fiscal year 2010. This total already includes the advance payment of R$ 85.0 million as interest on capital on September 20, 2010. 2. Income Statement 2.1 Net Operating Revenues In 2010, net operating revenues reached R$ 6,901.1 million, up 10.4% on the R$ 6,250.1 million recorded in 2009. The most important variations were: (i) the 7.5% increase in revenues from electricity sales to final customers, which reflects only actual sales revenues, not including revenues from the use of the distribution system (TUSD), due basically to: (i) the 5.2% upturn in the captive market consumption, particularly the industrial and commercial customers, with 5.8% and 6.3% increases, respectively; (ii) the extinction of the tariff discount policy for customers that used to pay their bills on time; and (iii) the average rate increase of 2.46% passed on as of June 24, 2010, in accordance with Aneel Resolution 1,015/10; (ii) the 6.5% increase in revenues from electricity sales to distributors, due to: (i) increased prices under power purchase agreements in the regulated market (CCEAR) and bilateral contracts; and (ii) higher revenue from short-term electricity market (CCEE); www.copel.com/ri ri@copel.com 7 2010 Earnings Results (iii ) the use of the main transmission grid item comprises revenues from the use of the distribution system (TUSD), from the use of the basic transmission network, and from the use of the connection network, has recorded a 15. 1% increase, mostly on account of: (i) increased in grid market, and (ii) the tariff adjustment; (iv ) the 10.2% increase in cons truction revenue, due to the booking of revenues related to infrastructure construction or improvement services used in the provision of electricity distribution and transmission services; (v) the 22.0% increase in teleco mmunications revenues, due to new customers and higher volume of services to existing customers; (v i) the 15.7% increase in distrib ution of piped gas (supplied by Compagas), basically due to the effects of the global economic recovery and the resulting increase in gas sales, particularly to the industrial segment; and (vi i) the 8.1% increase in "other op erating revenues", primarily due to greater dispatch at the Araucária thermal power plant in the second half of 2010. R$'000 Income Statement Var.% Electricity sales to final customers 2,213,403 2,059,554 7.5 Electricity sales to distributors 1,288,001 1,209,157 6.5 Use of main transmission grid 2,272,421 1,975,117 15.1 Construction revenue 663,534 601,880 10.2 Telecommunications revenues 97,882 80,262 22.0 Distribution of piped gas 237,272 205,158 15.7 Other operating revenues 128,600 119,012 8.1 Net operating revenues www.copel.com/ri ri@copel.com 8 2010 Earnings Results 2.2 Operating Costs and Expenses In 2010, operating costs and expenses totaled R$ 5,968.1 million, a 14.6% increase over the R$ 5,207.0 million recorded in 2009. The main variations were: (i) the 8.6% increase in electricity purchased for resale on account of the higher costs of energy from auctions (CCEAR) and Proinfa - Alternative Energy Sources Incentive Program, which were partially offset by the reduction in the costs from purchase of energy from Itaipu and the Electric Power Commercialization Chamber (CCEE). The breakdown of electricity purchased for resale is shown below: R$'000 Electricity Purchased for Resale Var. % Itaipu 468,296 521,023 (10.1) CCEAR (Auction) 1,370,709 1,184,902 15.7 CCEE 58,446 62,110 (5.9) Itiquira 117,813 116,195 1.4 Dona Francisca 61,189 60,303 1.5 Proinfa 105,972 75,685 40.0 (-) Pis/Pasep and Cofins (210,150) (203,370) 3.3 TOTAL (ii ) the 7.2% increase in charges for the use of the main transmissio n grid, primarily due to the start-up of new assets and higher System Service Charges (ESS), as defined by Aneel. System Service Charges are collected to cover the costs of such system services as those resulting from the dispatched generation regardless of priority, among others; (ii i) in 2010, personnel and management expenses totaled R$ 811.5 million, up 0.2% on 2009, driven by wage increases applied as from October 2009 (6.02%) and October 2010 (6.5%), partially offset by the results of the Voluntary Dismissal Program (PDV); (iv ) the balance of pension and healthcare plans item reflects the accru al of liabilities pursuant to the 2010 actuarial report on the Healthcare Plan, calculated according to the criteria set by CVM Ruling no. 600/2009, such as the monthly installments of each plan have also been recorded; www.copel.com/ri ri@copel.com 9 2010 Earnings Results (v) materials and supplies increased by 21.5%, mainly reflecting higher purchases of materials for the power system; (vi) raw material and supplies for energy production include expenses with the acquisition of charcoal for the Figueira thermoelect ric power plant; (vii) natural gas and supplies for the gas business increased by 12.2% and reflects the amounts of natural gas acquired by Comp agas to supply third-parties; (viii) the 9.3% increase in third-party services, largely due to higher expenses with power grid maintenance, and data processing a nd transmission; (ix) the adoption of the IFRS entailed the attribution of fair value of the assets related to the energy generation activity, which led to an increase in the depreciation rate; (x) the variation in provisions and reversals is mainly due to the provision of R$ 234.6 million for the tax administrative proceedings related to Cofi ns; (xi) construction cost increased by 10.2%, reflecting the investments made in the energy transmission and distribution divisions during 2010; and (xii) the 7.5% variation in other operating costs and expenses was due mostly to higher payments of financial compensation for use of water resources, due to higher hydroelectric power output, and the recognition of losses: (i) due to asset impairment (impairment of goodwill of UEG Araucária in the amount of R$ 44.6 million), and (ii) in the deactivation and sale of assets. R$ '000 Operating Costs and Expenses Var.% Electricity purchase for resale 1,972,275 1,816,848 8.6 Charges for the use of main transmission grid 592,741 553,174 7.2 Personnel and management 811,514 810,051 0.2 Pension and healthcare plans 124,221 109,732 13.2 Material and supplies 84,124 69,223 21.5 Raw material and supplies for electricity generation 22,975 21,231 8.2 Natural gas and supplies for the gas business 144,648 128,916 12.2 Third-party services 350,906 321,066 9.3 Depreciation and amortization 542,992 539,781 0.6 Provisions and reversals 362,776 (39,937) - Construction costs 662,887 601,614 10.2 Other operating costs and expenses 296,084 275,306 7.5 TOTAL www.copel.com/ri ri@copel.com 10 2010 Earnings Results 2.3 EBITDA In 2010, EBITDA (Earnings Before Interest, Taxes, Depreciation And Amortization) totaled R$ 1,476.0 million, down 6.8% on the R$ 1,582.9 million recorded in 2009. 2.4 Interest Income (Expenses) Financial income increased by 93.3% to R$ 652.2 million in 2010, as a result of the monetary variation on financial assets from the distribution activity. Financial expenses in the period reached R$ 303.8 million, down 8.1% on 2009, primarily due to lower debt charges and the effects of joining the Tax Recovery Program (REFIS) last year. 2.5 Equity in Results of Investees Equity in investees and subsidiaries reflects the gains and losses on the investments in COPEL's investees and subsidiaries. In 2010, this item mainly comprised R$ 34.0 million from Dona Francisca Energética (R$ 28,6 million related to account practices standardization of Aneel Ruling no. 288/02), R$ 32.6 million from Sercomtel Telecom (R$ 23.4 million related to reversal of impairment losses), R$ 22.1 million from Sanepar, and R$ 10.1 million from Foz do Chopim Energética. 2.6 Net Income COPEL recorded net income of R$ 987.8 million in 2010 (equivalent to R$ 3.61 per share), 24.8% higher than in 2009. 3. Balance Sheet and Investment Program 3.1 Assets On December 31, 2010, COPELs total assets amounted to R$ 17,859.4 million, up 9.5% on the figure recorded at the close of 2009. 3.1.1 Cash, Cash Equivalents and Financial Investments At the close of 2010, COPELs cash, cash equivalents and short-term financial investments totaled R$ 2,392.6 million and were mostly invested in Bank Deposit Certificates (CDBs) issued by official banks, repo operations, and Government Bond Investment Funds. The investments earned an average yield of 100% of the CDI variation in the period. www.copel.com/ri ri@copel.com 11 2010 Earnings Results 3.1.2 CRC Transferred to the State of Paraná Through the fourth addendum signed on January 21, 2005, the Company renegotiated the CRC balance on December 31, 2004 with the State of Paraná at R$ 1,197.4 million, in 244 monthly installments recalculated by the price amortization system, updated by the IGP-DI inflation index plus annual interest of 6.65%. The first installment was due on January 30, 2005, with subsequent and consecutive maturities. The current CRC balance is R$ 1,341.2 million. The State of Paraná has been paying the renegotiated installments pursuant to the fourth addendum. The amortizations are backed by dividend proceeds. 3.1.3 Recoverable Assets - Concession Based on the characteristics established in the electricity distribution and transmission concession contracts, the management understands that the conditions for the adoption of the Technical Interpretation ICPC-01  Concession Contracts are met. The ICPC-01 sets forth guidelines on the recognition of public service concessions. 3.1.4 Fixed Assets The Company adopted the deemed cost method to determine the fair value of the fixed assets of COPEL Geração e Transmissão. These fixed assets are depreciated according to the straight-line method based on the annual rates established by Aneel, which are practiced and accepted by the market as adequate, limited to the term of concession, when applicable. The estimate useful life, the residual values and the depreciation are reviewed at the end of the balance sheet date and the effect of any changes in the estimates is prospectively recognized. 3.1.5 Intangible Assets Intangible assets represent the exploration rights of the construction and electricity supply services, which will be recovered by billing customers. 3.2 Liabilities and Shareholders Equity COPELs consolidated debt (including debentures) at the end of December 2010 was R$1,985.2 million, representing a debt/equity ratio of 18.0%. The shareholders equity attributed to minority shareholders of COPEL on December 31, 2010, was R$ 11,030.1 million, 7.1% higher than in 2009 and equivalent to R$ 40.31 per share (book value). www.copel.com/ri ri@copel.com 12 2010 Earnings Results 3.2.1 Debt Profile The breakdown of the balance of loans, financing and debentures is shown in the table below: R$'000 Short-term Long-term Total IBD 9,233 - 9,233 Foreign National Treasury 5,278 51,397 56,675 Currency Eletrobras 5 15 20 Total Eletrobras - COPEL 44,643 257,673 302,316 BNDES - Compagas 6,330 43 6,373 Domestic Debentures - COPEL 621,157 - 621,157 Currency BNDES/Banco do Brasil S/A - Mauá 2,860 274,992 277,852 Banco do Brasil S/A and other 14,746 696,862 711,608 Total TOTAL The loan, financing and debentures maturities are presented below: R$'000 After 2015 Loans and Financing Domestic Currency 68,579 64,215 185,932 515,396 183,780 280,247 Foreign Currency 14,516 3,486 2,236 1,121 - 44,569 Debentures - TOTAL COPELs consolidated net debt (loans, financing and debentures minus cash) declined significantly in recent years, as shown in the following chart: www.copel.com/ri ri@copel.com 13 2010 Earnings Results 3.2.2 Aneel Concession  Use of Public Asset It refers to the concession charges for the Use of Public Asset (UBP) incurred since the operational start-up of the project until the final date of concession, with a matching amount recorded under intangible assets. R$ million Elejor Mauá Colíder Total Current liabilities 40,984 - - 40,984 Noncurrent liabilities 317,850 10,926 11,323 340,099 3.2.3 Contingencies and Provisions for Disputes The Company is involved in a series of lawsuits in different courts and instances. The Companys management, based on its legal advisors opinion, maintains provisions for contingencies for those cases assessed as probable losses. The balance of provisions for contingencies is as follows: R$ '000 Consolidated 12/31/2010 12/31/2009 01/01/2009 Var.% Var.% (1/2) (1/3) Tax Labor suits Employees and Benefits Civil Suppliers 86,101 84,024 52,209 2.5 64.9 Civil and administrative claims 73,237 57,213 29,987 28.0 144.2 Easements 9,065 14,902 15,615 (39.2) (41.9) Condemnations and property 132,709 125,339 119,645 5.9 10.9 Customers 5,305 5,324 5,465 (0.4) (2.9) Environmental claims 41 10 - - Regulatory TOTAL The lawsuits classified as representing probable losses, estimated by the Company and its subsidiaries at the end of 2010, totaled R$ 2,967.8 million, and were classified as follows: labor R$ 115.6 million; employee benefits  R$ 32.8 million; regulatory  R$ 1,629.0 million; civil R$ 141.2 million; and tax  R$ 1,049.2 million. www.copel.com/ri ri@copel.com 14 2010 Earnings Results 3.3 Investment Program COPELs investments in 2010 and the investment program for 2011, approved by the Board of Directors, are presented below: R$ million Carried out Scheduled Scheduled Generation and Transmission 106.9 176.4 860.4 Consórcio Energético Cruzeiro do Sul (UHE Mauá) 168.7 323.3 164.4 Distribution 676.3 761.8 933.3 Telecommunications 75.4 81.4 102.4 TOTAL 4. Shareholding Structure On December 31, 2010, paid-in capital totaled R$ 6,910 million, composed of the following shares (with no par value) and shareholders: Thousand shares Shareholders Common % Preferred "A" % Preferred "B" % TOTAL % State of Paraná - - 14 - BNDESPAR - - Eletrobras - Free Floating BM&FBOVESPA 19,489 13.4 129 33.0 60,680 47.3 80,298 29.3 NYSE 132 0.1 - - 40,067 31.2 40,199 14.7 LATIBEX - 156 0.2 156 0.1 Other 36 - TOTAL www.copel.com/ri ri@copel.com 15 2010 Earnings Results 5. Consolidated Financial Statements 5.1 Assets R$'000 Assets 12/31/2010 12/31/2009 01/01/2009 Var.% Var.% (1/2) (1/3) CURRENT Cash and cash equivalents 1,794,416 1,518,523 1,649,481 18.2 8.8 Financial investments 598,173 370,290 314,901 61.5 90.0 Customers 1,162,627 1,071,986 981,842 8.5 18.4 Dividends receivable 5,851 5,135 5,247 13.9 11.5 CRC transferred to the State of Paraná 58,816 49,549 47,133 18.7 24.8 Recoverable assets - concession 54,700 44,070 27,685 24.1 97.6 Other receivables 161,069 133,002 105,050 21.1 53.3 Inventories 121,424 112,102 83,547 8.3 45.3 Income tax and social contribution 158,213 270,558 200,544 (41.5) (21.1) Other current taxes recoverable 37,536 31,933 28,021 17.5 34.0 Prepaid expenses 4,965 4,966 3,573 - 39.0 NONCURRENT Long-Term Assets Financial investments 33,431 64,298 106,931 (48.0) (68.7) Customers 43,729 51,932 85,046 (15.8) (48.6) CRC transferred to the State of Paraná 1,282,377 1,205,025 1,272,770 6.4 0.8 Judicial deposits 400,699 159,012 173,514 152.0 130.9 Recoverable assets - concession 2,423,345 1,828,220 1,460,462 32.6 65.9 Other receivables 15,224 16,949 12,214 (10.2) 24.6 Income tax and social contribution 12,341 - Other current taxes recoverable 84,862 83,957 62,468 1.1 35.8 Income tax and social contribution paid in advance 507,710 397,882 398,873 27.6 27.3 Loans with related parties 1,575 - Investments Property, plant and equipment Intangible assets TOTAL www.copel.com/ri ri@copel.com 16 2010 Earnings Results 5.2 Liabilities R$'000 Liabilities 31/12/2010 31/12/2009 01/01/2009 Var.% Var.% (1/2) (1/3) CURRENT Accrued payroll costs 175,584 206,957 159,388 (15.2) 10.2 Suppliers 612,568 543,529 497,832 12.7 23.0 Income tax and social contribution 153,249 124,505 134,263 23.1 14.1 Other taxes payable 378,871 325,990 235,588 16.2 60.8 Loans, financing and debentures 704,252 135,893 293,461 - 140.0 Dividends payable 163,634 90,806 243,652 80.2 (32.8) Post-employment benefits 24,255 22,505 21,344 7.8 13.6 Regulatory charges 56,105 29,523 43,123 90.0 30.1 Research and development and energy efficiency 155,991 121,005 126,484 28.9 23.3 ANEEL Concession - Use of public asset 40,984 38,029 38,166 7.8 7.4 Other payables 71,308 84,581 75,744 (15.7) (5.9) NON-CURRENT Suppliers 144,936 175,796 214,157 (17.6) (32.3) Taxes payable 32,252 131,650 618 (75.5) 5118.8 Deferred income tax and social contribution 887,218 901,084 935,022 (1.5) (5.1) Loans, financing and debentures 1,280,982 1,537,528 1,571,172 (16.7) (18.5) Post-employment benefits 384,208 352,976 331,165 8.8 16.0 Research and development and energy efficiency 90,732 90,493 72,079 - 25.9 ANEEL Concession - Use of public asset 340,099 312,626 319,433 8.8 6.5 Other accounts payable - 2,953 6,674 - (100.0) Reserve for litigation 866,378 560,111 653,382 54.7 32.6 SHAREHOLDERS' EQUITY Attributed to minority shareholders Stock capital 6,910,000 4,460,000 4,460,000 54.9 54.9 Capital reserves - 838,340 838,340 - (100.0) Valuation adjustments 1,559,516 1,660,634 1,750,069 (6.1) (10.9) Legal reserves 478,302 428,912 377,590 - 26.7 Profit reserves 2,056,526 2,908,112 2,316,218 (29.3) (11.2) Proposed additional dividends 25,779 - Attributed to minority shareholders TOTAL www.copel.com/ri ri@copel.com 17 2010 Earnings Results 5.3 Income Statement R$'000 INCOME STATEMENT Var.% OPERATING REVENUES Electricity sales to final customers 2,213,403 2,059,554 7.5 Electricity sales to distributors 1,288,001 1,209,157 6.5 Use of main transmission grid 2,272,421 1,975,117 15.1 Construction revenue 663,534 601,880 10.2 Telecommunications revenues 97,882 80,262 22.0 Distribution of piped gas 237,272 205,158 15.7 Other operating revenues 128,600 119,012 8.1 Operating costs and expenses Electricity purchased for resale (1,972,275) (1,816,848) 8.6 Use of main transmission grid (592,741) (553,174) 7.2 Personnel and management (811,514) (810,051) 0.2 Pension and healthcare plans (124,221) (109,732) 13.2 Material and supplies (84,124) (69,223) 21.5 Raw material and supplies for electricity generation (22,975) (21,231) 8.2 Natural gas and supplies for the gas business (144,648) (128,916) 12.2 Third-party services (350,906) (321,066) 9.3 Depreciation and amortization (542,992) (539,781) 0.6 Provisions and reversals (362,776) 39,937 - Construction costs (662,887) (601,614) 10.2 Other operating expenses (296,084) (275,306) 7.5 RESULT OF OPERATIONS Equity in results of investees 99,337 14,327 593.4 Interest Income (expenses) - Interest income 652,231 337,396 93.3 Interest expenses (303,806) (330,661) (8.1) OPERATING INCOME (EXPENSES) INCOME TAX AND SOCIAL CONTRIBUTION Income tax and social contribution (497,968) (290,770) 71.3 Deferred income tax and social contribution 127,517 38,851 228.2 NET INCOME (LOSS) Attributed to the Company's controlling shareholders 987,807 791,776 24.8 Attributed to minority shareholders 22,474 20,502 9.6 Earning per share - R$ EBITDA www.copel.com/ri ri@copel.com 18 2010 Earnings Results 5.4 Cash Flow R$'000 Consolidated Cash Flow Cash flow from operating activities Net income for the period Adjustments to reconcile net income to cash provided by operating activities: Depreciation 336,902 348,965 Amortization of intangible assets - concession 200,992 185,785 Amortization of intangible assets - other 5,098 5,031 Unrealized monetary and exchange variations, net (116,826) 126,341 Remuneration of accounts receivable related to the concession (272,613) (282,315) Equity in the results of investees (99,337) (14,327) Income Tax and Social Contribution 497,968 290,770 Deferred Income Tax and Social Contribution (127,517) (38,851) Provision for loss with receivable accounts related to concession 21,333 6,700 Provision for doubtful accounts 26,424 16,448 Provision for losses with investments devaluation 2,114 733 Reserve for contingencies 334,238 (57,118) Provisions for post-employment benefits 48,314 34,052 Provision for research and development and energy efficiency 61,339 56,284 Loss on disposal of accounts receivables related to concession 25,707 26,686 Loss on disposal of investments 589 160 Results on disposal of property, plant, and equipment 26,641 22,594 Results on disposal of intangible 14,871 17,540 Loss on disposal of intangible related to concession 44,572 - Reduction (increase) of assets Increase (reduction) of liabilities Net cash generated by operating activities Cash flow from investing activities Financial investments (183,880) (10,013) Additions in investments (180) (151) Additions to property, plant, and equipment: (353,367) (243,791) Additions to intangible assets related to concessions (655,411) (679,248) Additions to other intangible (28,177) (1,122) Customer contributions 89,177 57,422 Net cash generated (used) by investing activities Cash flow from financing activities Payment of capital in affiliates by noncontrolling shareholders 30,812 - Loans and financing obtained 552,479 144,262 Amortization of principal amounts of loans and financing (46,593) (62,987) Amortization of principal amounts of debentures (177,908) (163,175) Dividends and interest on capital paid (198,801) (413,319) Net cash used by financing activities Increase (decrease) in cash and cash equivalents Cash and cash equivalents at the beginning of the period 1,518,523 1,649,481 Cash and cash equivalents at the end of the period 1,794,416 1,518,523 Variation in cash and cash equivalents www.copel.com/ri ri@copel.com 19 2010 Earnings Results 6. Financial Statements  Wholly-Owned Subsidiaries 6.1 Assets R$'000 Assets GET DIS TEL CURRENT Cash and cash equivalents 1,163,455 669,079 6,942 Financial investment 209,927 31,014 - Customers 213,070 931,463 19,929 Dividends receivable 4,480 - - CRC transferred to the State of Paraná - 58,816 - Recoverable assets - concession 54,700 - - Other 28,152 127,198 661 Inventories 24,429 83,893 11,758 Income Tax and Social Contribution 280 30,685 821 Other current taxes recoverable 4,449 30,089 2,426 Prepaid expenses 2,095 1,654 260 NONCURRENT Long-Term Assets Financial investment 5,306 26,280 - Customers - 43,729 - CRC transferred to the State of Paraná - 1,282,377 - Judicial deposits 21,652 147,895 233 Recoverable assets - concession 785,457 1,637,888 - Other assets 1,878 3,280 - Other current taxes recoverable 10,453 64,303 7,273 Income tax and social contribution paid in advance 102,704 245,265 6,428 Investments - Property, Plant and Equipment - Intangible Assets TOTAL GET: COPEL Geração e Transmissão, DIS: COPEL Distribuição, TEL: COPEL Telecomunicações www.copel.com/ri ri@copel.com 20 2010 Earnings Results 6.2 Liabilities R$'000 Liabilities GET DIS TEL CURRENT Accrued payroll costs and provisions 42,321 118,790 11,014 Suppliers 167,101 444,987 7,759 Income Tax and Social Contribution 119,049 - - Other taxes 33,976 254,810 3,290 Loans, financing and debentures 46,233 17,950 - Dividends payable 510,952 355,968 10,474 Post-employment benefits 6,232 16,811 1,093 Regulatory charges 3,630 52,476 - Research and development and energy efficiency 12,569 140,381 - Other accounts payable 22,182 47,460 91 NON-CURRENT Associated companies and subsidiaries - 715,539 - Suppliers 160,736 - - Taxes payable - 11,553 - Deferred income tax and social contribution 822,195 32,563 - Loans, financing and debentures 425,628 525,711 - Post-employment benefits 104,541 262,728 15,774 Research and development and energy efficiency 26,285 64,447 - ANEEL Concession  Use of Public Asset 22,249 - - Reserve for litigation 233,948 329,134 1,052 SHAREHOLDERS' EQUITY Attributed to minority shareholders Capital stock 3,505,994 2,624,841 194,755 Valuation adjustemnts 1,540,695 13,463 - Legal Reserve 182,162 108,500 3,521 Retained earnings reserve 145,366 570,007 43,086 Proposed additional dividends 351,866 - - TOTAL GET: COPEL Geração e Transmissão, DIS: COPEL Distribuição, TEL: COPEL Telecomunicações www.copel.com/ri ri@copel.com 21 2010 Earnings Results 6.3 Income Statement R$'000 Income Statement GET DIS TEL Operating revenues Electricity sales to final customers 113,102 2,104,950 - Electricity sales to distributors 1,300,613 64,471 - Use of main transmission grid 236,698 2,117,454 - Construction revenue 41,019 599,634 - Telecommunications revenues - - 139,153 Leases and rents 1,130 53,755 - Other operating revenues 28,994 (936) - Operating costs and expenses Electricity purchase for resale (58,281) (2,170,875) - Use of main transmission grid (184,585) (468,723) - Personel and management (198,137) (546,834) (43,920) Pension and healthcare plans (30,535) (86,359) (5,655) Material (21,192) (60,132) (1,517) Raw material and supplies for electricity generation (20,704) - - Natural gas and supplies for the gas business - - - Third-party services (72,269) (277,437) (16,747) Depreciation and amortization (262,802) (180,701) (28,540) Provisions and reversals (17,475) (106,913) 903 Construction cost (40,372) (599,634) - Other operating expenses (188,164) (80,123) (3,571) Equity in results of investees - - Earnings before financial result and taxes Interest Income (expenses) Earnings before income taxes Income tax and social contribution (221,956) (193,982) (11,287) Deferred income tax and social contribution 65,072 (22,012) (184) Net Income (Loss) EBITDA GET: COPEL Geração e Transmissão, DIS: COPEL Distribuição, TEL: COPEL Telecomunicações www.copel.com/ri ri@copel.com 22 2010 Earnings Results 7. Power Market 7.1 Captive Market The captive market consumed 21,304 GWh, up by 5.2% in 2010. The residential segment consumed 5,925 GWh, up 4.6% due to an increase of 3.7% in the number of customers, a 0.9% upturn in average residential consumption, the buoyant job market and the expansion of credit, which increase the acquisition of home appliances. This segment represented 27.8% of COPELs captive market. By the end of the period, COPEL supplied power to 2,964,805 residential customers. The industrial segment consumed 7,092 GWh, 5.8% up, due particularly to better performance of the food, auto and machinery and equipment industries. This segment represented 33.3% of COPELs captive market. By year end, COPEL supplied power to 69,198 captive industrial customers. The commercial segment consumed 4,466 GWh, an increase of 6.3%, due to the healthy job market and the increase in consumer credit. The commercial segment represented 21.0% of COPELs captive market. By the end of 2010, COPEL supplied power to 308,987 captive commercial customers. The rural segment consumed 1,774 GWh up 5.6%, due to the increase of 3.9% in the number of customers and the economy expansion. This segment represented 8.3% of COPELs captive market. By the end of 2010, COPEL supplied power to 366,694 rural customers. Other segments (public agencies, public lighting, public services and own consumption) consumed 2,047 GWh, 2.7% up in the period. These segments represented 9.6% of COPELs captive market. At the end of the year, COPEL supplied power to 49,715 customers in these segments. The following table shows the captive market for each consumption segment: GWh Segment 4Q10 4Q09 Var.% Var.% (1/2) (3/4) Residential 1,479 1,444 2.4 5,925 5,664 4.6 Industrial 1,772 1,789 (1.0) 7,092 6,704 5.8 Commercial 1,120 1,103 1.5 4,466 4,200 6.3 Rural 438 421 4.0 1,774 1,680 5.6 Other 514 515 (0.2) 2,047 1,994 2.7 Captive Segment Total www.copel.com/ri ri@copel.com 23 2010 Earnings Results 7.2 COPEL Distribuiçãos Grid Market - TUSD COPEL Distribuiçãos grid market, comprising the captive market, concessionaries and licensees (other utilities within the State of Paraná) and all free customers within the Companys concession area, grew 5.9%, as the following table: GWh 4Q10 4Q09 Var.% Var. % (1/2) (3/4) Captive Market 5,323 5,272 1.0 21,304 20,242 5.2 Concessionaires 142 134 6.0 568 524 8.3 Free Customers 829 729 13.7 3,211 2,929 9.6 Grid Market * Total free customers supplied by COPEL GET and other suppliers within COPEL DIS concession area. 7.3 Energy Flow COPEL Consolidated GWh Var.% Own Generation Purchased energy Itaipu 5,306 5,379 (1.4) Auction  CCEAR 16,648 15,672 6.2 Itiquira 602 911 (34) Dona Francisca 646 646 - CCEE (MCP) 434 315 61.8 MRE - 3,423 - Other 2,097 1,705 23.0 Total Available Power Captive Market Concessionaires Free Customers Bilateral Agreements Auction  CCEAR CCEE (MCP) (39.7) MRE 54.3 Losses and differences Basic network losses 1,194 1,069 26.8 Distribution losses 2,298 2,236 3.2 CG contract allocation 251 129 97.7 www.copel.com/ri ri@copel.com 24 2010 Earnings Results COPEL Geração e Transmissão GWh Var. % Own Generation 24,321 18,321 32.7 CCEE (MCP) 50 24 104.9 MRE - 3,423 - Dona Francisca 646 646 - Total Available Power Bilateral Agreements 1,456 1,085 34.2 CCEAR  COPEL Distribuição 1,230 1,157 6.2 CCEAR  Other 13,405 13,478 (0.5) Adjustment auction (COPEL Distribuição) - 330 - Free Customers 1,054 1,044 1.0 CCEE (MCP) 287 339 (15.5) MRE 6,946 4,501 54.3 Losses and differences 639 479 33.3 COPEL Distribuição GWh Var. % Itaipu 5,306 5,379 (1.4) CCEAR  COPEL Geração e Transmissão 1,230 1,157 6.2 CCEAR  Other 15,418 14,184 8.7 Adjustment auction COPEL Geração e Transmissão - 330 - CCEE (MCP) 384 290 32.3 Itiquira 602 912 (33.9) Other 2,098 1,705 23.0 Available Power Captive market Wholesale CCEE (MCP) 61 Losses and differences Basic network losses 555 590 (5.9) Distribution losses 2,298 2,236 2.8 CG contract allocation 251 129 94.6 www.copel.com/ri ri@copel.com 25 2010 Earnings Results 8. Supplementary Information 8.1 Tariffs Average Energy Purchased Tariffs R$/MWh Tariff Dec/10 Sep/10 Dec/09 Var. % Var. % (1 / 2) (1 / 3) Itaipu* 86.32 91.20 87.95 (5.4) (1.9) Auction  CCEAR 2005  2012 74.57 74.49 70.86 0.1 5.2 Auction  CCEAR 2006  2013 87.29 87.12 82.97 0.2 5.2 Auction  CCEAR 2007  2014 97.69 96.42 92.87 1.3 5.2 Auction  CCEAR 2007  2014 (A-1) 124.59 124.59 118.41 - 5.2 Auction  CCEAR 2008  2015 104.87 104.78 99.74 0.1 5.1 Auction  CCEAR 2008  H30 131.16 131.21 124.65 - 5.2 Auction  CCEAR 2008  T15** 162.27 162.27 154.22 - 5.2 Auction  CCEAR 2009  2016 117.32 117.22 112.08 0.1 4.7 Auction  CCEAR 2009  H30 140.22 140.22 133.26 - 5.2 Auction  CCEAR 2009  T15** 158.59 158.59 150.73 - 5.2 Auction  CCEAR 2010  H30 140.57 137.33 - 2.4 - Auction  CCEAR 2010  T15** 149.45 149.45 - - - * Furnas transport charge not included **Average auction price restated according to the IPCA inflation index. The price comprises in fact three components: a fixed component, a variable component, and expenses at the Electric Energy Trading Chamber (CCEE). The cost of the latter two components is dependent upon the dispatch of facilities according to the schedule set by the National System Operator (ONS). Average Energy Retail Tariffs R$/MWh Tariff Dec/10 Sep/10 Dec/09 Var. % Var. % (1 / 2) (1 / 3) Residential 293.54 294.14 262.35 (0.2) 11.9 Industrial* 207.69 217.29 181.36 (4.4) 14.5 Commercial 257.86 261.46 228.74 (1.4) 12.7 Rural 173.63 173.65 156.24 - 11.1 Other 200.54 204.04 177.85 (1.7) 12.8 Retail distribution average rate Without ICMS * Free customers not included Average Energy Supply Tariffs R$/MWh Tariff Dec/10 Sep/10 Dec/09 Var. % Var. % (1 / 2) (1/ 3) Auction CCEAR 2005 - 2012 74.35 73.92 70.86 0.6 4.9 Auction CCEAR 2006 - 2013 87.38 86.73 83.24 0.7 5.0 Auction CCEAR 2007 - 2014 97.66 96.74 93.13 1.0 4.9 Auction CCEAR 2008 - 2015 103.60 102.91 98.76 0.7 4.9 Auction CCEAR 2009 - 2016 118.45 118.11 113.03 0.3 4.8 Wholesale Concessionaires  State of Paraná 135.65 135.71 145.46 - (6.7) www.copel.com/ri ri@copel.com 26 2010 Earnings Results 8.2 Main Operational and Financial Indicators December 31, 2010 Generation COPEL GET power plants 18 (17 hydro and 1 thermal) Power plants in which COPEL holds an interest 07 (5 hydro, 1 thermal and 1 wind power) Total installed capacity of COPEL GET 4.550 MW Installed capacity of COPELs Corporate Partnerships 610 MW Automated and remote-controlled power plants of COPEL GET 16 Automated and remote-controlled power plants of COPELs corporate partnerships 03 COPEL GETs step-up substations 14 (automated and remote-controlled) Transmission Transmission lines 1,913 km Number of substations 31 (100% automated) Installed capacity of substations 10,302 MVA Distribution (up to138 kV) Distribution networks and lines 181,994 km Number of substations 351 (100% automated) Installed capacity of substations 9,630 MVA Number of municipalities served 393 Number of localities served 1,111 Number of captive customers 3,759,399 DEC (outage duration per customer, in hours and hundredths of an hour) 11.46 FEC (outage frequency per customer) 9.6 times Telecommunication Optical cable  main ring 6,358 km Self-sustained optical cable 11,270 km Number of cities served 242 Number of customers 980 Administration Number of employees (wholly owned subsidiaries) 8,907 COPEL Geração e Transmissão 1,744 COPEL Distribuição 6,657 COPEL Telecomunicações 506 Customer per distribution employee 565 Financial Book value per share R$ 40.31 per share EBITDA R$ 1,476.0 million Liquidity (current ratio) 1.6 Note: (1) Proportional to the capital stake. www.copel.com/ri ri@copel.com 27 2010 Earnings Results 8.3 Conference Call for the 2010 Results Presentation by Mr. Lindolfo Zimmer  CEO, with the participation of Mr. Maurício Schulman  Chairman of the Board of Directors, and Mr. Ricardo Portugal Alves  Chief Financial and Investor Relations Officer. Date: Wednesday, March 30, 2011 Time: 10:00 a.m. (US EST) Telephone: (+1 786) 924 6977 Code: COPEL Live webcast of the conference call will be available on www.copel.com/ri Please connect 15 minutes before the call. Investor Relations  COPEL ri@copel.com Telephone: Fax: +55 (41) 3222-2027 +55 (41) 3331-2849 The information contained in this press release may contain forward-looking statements that reflect the managementscurrent view and estimates of future economic circumstances, industry conditions, company performance, and financialresults. Any statements, expectations, capabilities, plans and assumptions contained in this press release that do notdescribe historical facts such as statements regarding the declaration or payment of dividends, the direction of futureoperations, the implementation of principal operating and financing str ategies and capital expenditure plans, the factors ortrends affecting financial condition, liquidity or results of operations are forward-looking statements within the meaning ofthe U.S. Private Securities Litigation Reform Act of 1995 and involve a number of risks and uncertainties. There is noguarantee that these results will actually occur. The statements are based on many assumptions and factors, includinggeneral economic and market conditions, industry conditions and operating factors. Any changes in such assumptions orfactors could cause actual results to differ materially from current expectations. www.copel.com/ri ri@copel.com 28 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 29, 20 11 COMPANHIA PARANAENSE DE ENERGIA  COPEL By: /
